11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Lakesha Lashawn Barnes,                      * From the 42nd District Court
                                               of Taylor County
                                               Trial Court No. 26730A.

Vs. No. 11-19-00246-CR                       * August 30, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.